internal_revenue_service number release date index number ------------------- --------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-142564-09 date date a ---------------------- ------------------------------------------------------------------------------ tax years year year year year dear --------------- ------- --------- ------- ------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-3 for a to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by a and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process a is a u s resident who established a canadian registered retirement savings_plan rrsp in year a became a u s resident in year a filed a form_8891 for year on which he made an election for year and subsequent years pursuant to paragraph plr-142564-09 of article xviii of the treaty to defer u s tax on income accrued in his rrsp a was not aware nor was he advised by his previous tax advisor that he had to make an election that was effective as of year until his current tax preparer discovered such failure in year a states that the internal_revenue_service has not communicated with him in any way regarding his rrsp sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant a an extension of time provided that a satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that a satisfies the standards of sec_301_9100-3 accordingly a is granted an extension of time until days from the date of this ruling letter to elect the provisions of revproc_2002_23 for tax years pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner a must file form_8891 for and all subsequent tax years for which a has not already filed a form_8891 until the tax_year in which a final distribution is made from the rrsp the convention between the united_states of america and canada with respect to taxes on income and on capital signed at washington on date as amended by protocols signed date date date date and date plr-142564-09 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that a is otherwise eligible to make the above-described election no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with a’s amended tax returns for tax years this ruling is directed only to the taxpayer who has requested it sec_6110 provides that it may not be used or cited as precedent sincerely _____________________ m grace fleeman senior technical reviewer cc intl br1 enclosure copy for purposes
